                          Case 5:19-cv-06683-SVK Document 6
                                                          3 Filed 10/18/19 Page 1 of 2

AO 440 (Rev. 12/09) Summons in a Civil Action


                                            UNITED STATES DISTRICT COURT
                                                                               for the
                                                                 NorthernDistrict
                                                              __________ Districtof
                                                                                  of__________
                                                                                     California

                            Scott Johnson
                                                                                  )
                                                                                  )
                                  Plaintiff
                                                                                  )
                                     v.                                           )       Civil Action No.                                     19-6683 SVK
         RDF Investments LLC, a California Limited Liability Company;             )
         J&B Enterprises, Inc., a California Corporation; and Does 1-10
                                                                                  )
                                Defendant
                                                                                  )


                                                              SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)             RDF Investments LLC, a California Limited Liability Company
                                               c/o Robert D Frisone
                                               409 Washington St Ste 201
                                               Monterey CA 93940

                                               J&B Enterprises, Inc., a California Corporation
                                               c/o Ranjit Singh
                                               233 S White Rd Suite A
                                               San Jose CA 95127

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (nott counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Amanda Seabock, Esq., SBN 289900
                                               8033 Linda Vista Road, Suite 200
                                               San Diego, CA 92111
                                               Phone: (858) 375-7385; (888) 422-5191 fax



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                                 CLERK OF COURT
                                                                                                              ST
                                                                                                                ATE
                                                                                                                   S DISTR
                                                                                                                          IC
                                                                                                                            T
                                                                                                          D
                                                                                                            Susan Y. Soong
                                                                                                                                    CO
                                                                                                      E
                                                                                                    IT




                                                                                                                                      UR
                                                                                                  UN




                                                                                                                                        T
                                                                                                 N O RT




                                                                                                                                        NI A




Date:          10/18/2019
                                                                                                                                     OR
                                                                                                   HE




                                                                                                                                    IF




                                                                                                          N                         L
                                                                                                          R




                                                                                                              DI                A
                                                                                                                                Signature
                                                                                                                   S T RI T O F C         of Clerk or Deputy Clerk
                                                                                                                         C
                         Case 5:19-cv-06683-SVK Document 6
                                                         3 Filed 10/18/19 Page 2 of 2
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
